- OFFICE    OF THE      ATTORNEY      GENERAL           OF          TEXAS                                i
                                AUSTIN
                                                     ,__. __._   . . . . .,.   .--   .~. ,.   I-   ‘.   ..




HonorableE. S. Kyle
Dean, School    ol' h@culturce
A. & H. Coiloge
collegeStatlan,Texas




                                                     r’lettw  of J6arch
                                                     n of t?a Board of
Texas, &ted F
sea the purc~                                            Lavrence
                                                     d John
lomu of approx                                    ll lmprovaaantsat
                                                  hG56 OF autile
                                                  ths fans at a
                                           se prloo to 50 paid in
                                           ion of the unexpendedbal-
                                          ur baqulrles ray be 6u-


                       er the Board of Direotoreof A. 8:M.
                       PJ authorityto purchaseChe farm.
                      her   the   Board    of   Directors                ol’ A.                de X.
                tory authon3rity
                              to pm?chaee~theequip-
kmnt and toam Lo be wed on the fem.
          3.  k'hother
                     the unexpendedbdancs In the Pure
Peed Fund eo sgproprlatedto A. 3 X. COli.6&9
                                           by th5 4.&h'
Legisleturomy be used far 8f1.M p.wpoeeaa
           4. k'hethor
                     the proposedsollc~shwe a clear
end suercbntable tXtle to the Seth fi~orln~ aid John Lair-
Wm26 farm.
                                                          .:;   532
J@n. 8.   J.   aJrre   - Pbgb 2

   .-     You have left with us along vlth your opinioni
rsqimsttha,abstracts  to this farm, but it vlL1 take KIOIUO
tlms to examinethe abstracts. Us will, therefore,limit
this opinionto the first threa questionsmentlonodabove
slidpass on YOU' abstractsin a title oplnlnn,whtch we
vi11 vrlte at a later date.
          A8 Ve understandit, this farm vbich you propose
to purahaseconelstsby actual surveyof 2776.36 8cr.w in
0~x4 traat 0r land. It lies across the Brazoo river at a
dlstoaoeof approximately'rfmiles frox the A. & Id.Campur
and 1s contiguousto a tract of laud which 1s at present
under lmse to and le being used by the PIIn State Eaperl-
xsnt Eltation at ths Agricultural& t4whanlcal College.
         The paver of the Board of'Directorsof A. & M.
Collegeto purchaselaud oonvenlentlylocatedwith reference i
to the campusof the cwllegeis conferredby Seotlon1 of
Article26l3a,VernonlsAnnotatedCivil Statutes,vhlch wads
a8 followsr
           "The Board or Directorsof the figrlcultural
    and laech6nlwiCollegeof Texas 1s hereby au*
    thorlzedto contraatwith persona, iinns or
    oorporiatlons  for therpurchaseof, or the ac-
    qulsltlon.of,or Zhe erectionof permsnentlm-
    provementson or convenientlylocatedin referenw
    to the campus of aald College,or to the,tXWQusel
    of.anyor all of its branch lnatltutions,   and to
    purchase,sell, or lease landwand other appurte-
    nancos for the constructionof such permanent
    Zmprovoments   provldedthat the State of Texas
    lncura   no indebtednessudder ths contraots."
          The llmltatlononthe power oftheBoardunderthe
term or the above statute1s that the purchaseshall not
involvethe lncurrlng   of fanlndebtednesaby the State of Texas.
The reasonfor this limitation,of course,is that Section
49, Article3 of the Constitution,  pryides that "no debt
shall be createdby or on behalF of the State exaept to
supplycasualdeflolenclesof revenue,repel lnvaslon,sup-
f;re;;lnsuzyeotlon,  defend the State ln var, or pay existing
      . . .
         It ha8 been held, hbwever,  that
                                       obligationswhich
are payableentirelyout of exlating approprletlone
                                                or current
                                                               533
IIOn.E. S. Iiyle~-Page 3

revenuw sxe not debts vithln the meaningof the Constltutlon.
XcHeal v. City of Waco, 89 Tex. 83, 33 S.W. 322; CharlesScribner's
'Sonav. Mama, 114 Tex. 11, 262 S. W. 722; Austin 13ros. v. Patton
 CODI.APR.) 288 S. ii.182; west Audit CO. V. YO~kum CO., 35 S.W.
 2) 404; t&PLeneisConstructionCo. v, San Antonio,50 9. W. (2),
349, error refused;State v. bledbury, 7 Ohio State Rpp. 522.
           As statedby the Sup~wneCourt In CharlesScribner~s
Sons v. Mapn, aupra, RObligations   that run ooncurrentwith
revenueil are not debts within the contwplatlon of the Constl-
tution."
          ThenBoard of Directorsof A. 8 H. Collegehas the
power of omlnentdomain in aoquirlngland for collegepurpoires.
Article2513a-5,Vernon'sAnnotatedcivil statutes,provides,
ln part, as follovar
             "Seation1. The Board of Directorsor the
        Agrioultuxaiand i&&LanicalCollegeof Texae is
        hereby vestedwith the pouer of etient doualn to
        acquirefor the ume of said Collegesuah lands as
        may be necessaryend proper for csrryingout tts
        purpoass,ln the manner prescribedIn Title 52, Revised
        Civil Statutesof Texas OS 1925, as amended.
            'sec. 2. The taking of'such propertyis hereby
        dselaredto be for the we of the State. . . .'
          We thfnk that the power of the Board OS Dfmotors to
tie the purchases1s beyond question,if the money for that
Purposehas been made availableby the cument appropriation
bill FOP A. & M. College.
          The Pure Feed Fund, which 1s the souroeor the moneys
With which you intend to purohasethis farm and equipment,la a
specialfund in vhlch there Axe depositedthe tag and certiflca-
tlon fees COll8Ct8dby A. & M. Collegeon all feeding etuff ueed
or sold isathis State. The fees are paid to the Diractosof the
Texas AgriculturalExxperiment Stationat A. & 6%.snd by hiDlde-
positedin the State Treasury.
            Article3875,   Y.A.C.S.,provldQsM   f0110Va:

             %o much or the inspectiontax and penalties
        uollectedunder this title chall be paid by the State
        Treasurerto the treasurerof the Texas &riauLturai
        and MechenlaalCollageaa the dlreotorof the Texas
                                                                                           534
                                                 /
    Bcaa..
        it.J. x.yl%- Pi&t 4

             A.pLcu.lturellmmriment Station may shou by his
             bill8 has -beanexpondedin perfoming the dutida
             requiredby this title,but 1~ no case to exceed
             th% tuawr~tof th% lnti~ctlontax &ridpanal?Aos
             raceivedby'the State Treasurerunder this title."
                   You state    in your let2;er                   that the Board of Directors
    has by Its      R~sOlritfon   Of Fehua&y                     19. 1944, suthorieedthe pay-
    ment oi the pc~chsseprice of the f'am~,eqtipmnt sr,dtern%
    out of th% unexpendedbalancaLn the Pure Feed Fund, and you
    advlosd us oPalLg that there io at prsaaslt sufficient mxwya M
    hand 3% 8aid fi.Zd               t0 pay t&t %ntiP% 3?1~~h&8e
                                                               priC%              of   the SLW$I
    end the eqiiigmant               and team.

             The currentsp3mp~?iation   bill for the Agricultural
    and #(ochanIoalCollegeof Texas for t&e tub fiscal yeare end-
    ing August 31, 1944 and August 31, 1945, aonbibln, among others,
    th% PollotingprovtakOxlaa                   ,_
                  *The unexpendedbalenaein -s&IdFund (PureFeed
             Fad) may beiused for any of the pg??osashernia ap-
             ppoprlatedfor The Agriculturaland Eschenical
             College,OP fop the purpoeee0Z omduct@g exgerlnmnta
             vith feeda by the Tome AgriculturalEx?erimentStation
             and for such purpose8 a8 the Board OS Directors  of
             The A@uultw?al 8nd HechanloalCollegec? Texas my
             dew advisable,provided   that  any salariespaid or
             suppkwmted therefrom'cihall   not exceed those plaid
             tot? the 881110
                           or Bltia.ar                    s%rvlo%a in; th% Rain
             Colle&-$e.
                     . . .*
               Seotion1 of the AppropriationBill providea,in part,,
    that: "All balsncesIn the Umtltutional ftida . . . we J.wreby
    approgrlstedfor tbq wppo~t, mraIntenmice, operationand Fm-
    grovemantaof'said State institutions" and in Section 2 that
      the swerol auua of money apeclriedhereinafter. . . axe
    hereby approprieted. . . to th% severaleducetiorzal insti-
    ,tutions and other educationalCrgencloe.na&ed
                                                iu this Att for
    their  support,rminttlifnme,bulld.f~o,opwrattonand improve-
J   %l%nta   l ”




                   ft   b M !OIB%8          , to 6-8
                                          lU3COSB 8l’Y, the statutee
                                                             th %P %fOl’O

    releti@ to the AgriculturalExguriseent Stationto ascertelnthe
    pouera of thtaBoard of Dtx+aQtorw
                                    b refsrenoethereto.
                   Artl&es 135'and137, R. 9. 1925, read In part a8
    fO11OWS
          t
xaa.B.J* EJrle- Pe&e 5

                    eh~ll be establishedat, such plaaee
             ?l!hert,                                          t
       in t&a State aa the bard herafnfbrter      -a
       may deem p~opeer,.   experimentcG.tiMe for   the QW-
       p35U Ofl!lRkln;S   eZGl'3Pisaante
                                     aadCM;luCtLlQ in-
       vust~atlcna lA th?3PbmA.ug and c;PoviIlg     or agri-
       culturalmid horticulturPZaropa and aoils, and
       thy breediq, reedlugend fatten&q of lLv.veotocic
       fur alw@&er. . .        l



            "The experl%isAt   Sta,tlM    loC;leed
                                                 at tile
       hgrlcultuml and MochaaicalCoilegoin Brasos
       CoWityWhlGh 1s In psrt supportedby the federal,
       Qovemxmat shall retoain       srtataldpolnt 88 a per-
       -Zlt   h3titUt~M.       ItsmlLh~asths~
       fit&a Zxperimmt Station,end she&l be under the              \
       ~u)~s~~lslon   of the Board of Mreatore of'euoh              i
                                                                    ‘,;
       aoUe&e.    ,   .   .*

          We note fmms the BesolutlonoP.theEiomd of!Dire&ore
copiedln your letter that ths first and prlnolpriLpurpoacs
                                                         for.
uhlchthis rarn le being pllschaeadIS *to dmwd Rddlt1onal
epwe aud a battQr type of 8011 ior re8eerChaad Undid vork
ca Qmds etsd~PRIAS t'orpoultryend 1Pveetoakend ln all other
phesesof c;grSciiltus~for the A.gr%auLturak
                                          Experhent StRtiaa~
8~14fcm msuesch projectsfor grcrduate  etudenteti agPioulture."
              The Do&x4 of Direatom alearlyhe& wthoritg under
Articles 1% and 137, quoted above, to establishaad supervise
the ml.A state 2ixperLlllQAtstat1oA at A. B w. for the pw?pQse5
enuaaratedin the 8Q8Ob.ltiOSt.
              The r’wegolng provlslom
                                  of the AppmprSeticm Bill do not
         to ilmlt tht%&as%3 of Dlxectorain the e%xpcpndiWre
luklerta~ks                                                 of the
beleme in the ?rrzwPeed Ihud. It lo true that the moneys in
m.ld Sbm¶an3 ix&lie mozmysvhiicb must be re-apwogriated every
tvo yews by the Legl$Lnture,In order that they may be "expended
la po~Sosmiq~the dutloa"ruquiredby the pure reed 8tatute6.
If0yevec,a5 e mstter of le@olative practlcdwe know thet the
uee of these Pwxls lxm been loft Lm?guiyto the diuwetion of the
Dlrsctcw af the mpermnt    station~uldthe LWI.M of xmeutors oi"
h. 0 ~5.Coiiatl;e.Consideringthe IsouPceof the fund end the
legislattvehietorg&I regmd thereto,ic ia3cLear to our mlnda
that thenqqnwpri&lon biU authorleesthe expenditureof the un-
expendadlxancs ia the Pure iteedFund fop euch ~urposeaPB the
       ma* E. J. XYZB - Page 6
                                                                      :
       mrd of Directors%sy      deem advisable* for the ‘support, nrein-
       tenance, buildings, opfmitZan and irr@rovsmsnts” of the Main
       State Experiment Statlof! and *for the $urposea of oonduoting
       sxperZments vith feeds.
                 In line with thlei constrmQtlon, Bee bloon v. Alred,
       co. Atty., 277 9. W. 757, 790, wherein it was held that the
       proceeds of bonds vNch vore voted for tti purpose of ereoting
       cmd equfpping 8 courthouse and jail oould be used in pur-
       d$ng      a site or,eiteathereforin said        county. %Ym Court

                      . The rule of conatnuoti4m,
                                                aa oi%m dm-
            ClaPediyour supPeIll8 CMPt, is1
                     %thfmever a power is given by statute,evesp
                     thing aeoe*naryto make it efiectualor
                     requiaito to attain the en8 is implied. . .
                     Th0 grant of an exgreaa powsr ca~riea with It,
                     by neceesary implloatlon,  every other pover
                     aeceaaary and proper to the execution of the
                     power exp~a8sl.y granted.~ Terrsll v. SpaFkr,
                     104 Tex. 191, 135 S.H. 519."
                 The 'onlylimltaticmson the use of the Pure Feed Funds
            there already  imposed by prefmlotlng lav. Ue have 8esn th5t
            Board of Directors is limited In the purchase of landby
       Article 26136, R. C, 9. to lads “convenieatlg locatedin refar-
 I
       once to the cazupuaof said callego” and is prohibited Prom
       lncurrlng any iadebtedweo agalrgat the State of Texas by nuoh
 .I    RWChR8e8.
                  Since the Seth MooPing and John L8VlWlUQ tari6 ia eon-
       vtUliC3Atl~located to the aamgun of A. & MM.SO that it Oau be
       used In oMnectlM vith ths Mala ExperimeAt     St8tion and as a
       R8rt of the physU8.L p1aI.G of A. & 10. CoUege, and sieve it
J      aad its equlpxmnt and teas can Be paid for out of the uu-
...    altpended balance In the Pure Peed Fund vithout incurrUg any
       debt against the State OP Texas, the Board of,Directors,   lu
 5’.   our oglnlon, has the authority to snake raid purohaaea.
 .
,-,‘
,‘!                  Tmst&g   .that the foregoing   am3kswfiyour iaqulry,   ve twe

                                                Your8 very truly